[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Scott Crowly of 1334 New Haven Avenue, Milford, Connecticut applied to the Planning and Zoning Board of the City of Milford for a special permit to construct a sports court and deck hockey rink at 108 Raton Drive, Milford, Connecticut.
The Board granted such application and notice of such decision was published in a newspaper having general circulation in Milford on August 5, 1994.
The plaintiffs Gaynor are aggrieved by the decision of the Board in that they are partners of a general partnership and, the plaintiff corporation is likewise aggrieved because it is the lessee of said adjoining the land involved in said decision.
The plaintiff claims that the planning and zoning board failed to review the petition for a special permit in their decision. The court indicated they did make a proper survey of the parcel seeking the permit. Under the Milford zoning regulations uses which are not specifically prohibited may be granted by special exception. The special permit seeks to create a recreational hockey rink which is not prohibited under the zoning regulations or city ordinances and the board acquiesced to issuing this permit unanimously. This court can only determine if the use was unreasonable, arbitrary or illegal.
The plaintiff claims that the Board must have the approval of the health administrator or sewer commission, whichever is applicable. Neither approval is necessary because of the lack of sewer system or septic tanks. The use of portolets exceeds the CT Page 8437 necessary requisite for use of this, type of recreation. For this reason, the plaintiff's right of appeal is dismissed and the action of the board is upheld.
Philip E. Mancini, Jr. State Trial Referee